Citation Nr: 18100034
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-25 086A
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to an initial 30 percent rating prior to July 18, 2014, and a rating in excess of 60 percent thereafter for ischemic heart disease is remanded.  
The Veteran served on active duty from May 1965 to November 1968, to include service in the Republic of Vietnam.  In October 2017, the Veteran testified at a Board of Veterans Appeals (Board) hearing before the undersigned.  A transcript of this hearing is associated with the claims file.
In October 2016, the Veteran submitted a September 2016 Department of Veterans Affairs (VA) Disability Benefits Questionnaire (DBQ) completed by his private physician.  The findings on this DBQ appear to be incomplete and additional examination is warranted as a result.
The September 2016 DBQ indicates the Veteran has chronic congestive heart failure, although it does not identify any episodes of congestive heart failure in the last year.  This appears to be at odds with other evidence of record, to include treatment records from the clinic where the author of the DBQ practices.  Treatment records do not show a diagnosis of congestive heart failure, and multiple DBQs (from the same author) submitted in this case do not list congestive heart failure in the diagnoses sections, to include the September 2016 DBQ.  An April 2017 summary from a physician at the same clinic as the author of the DBQ outlines the Veterans heart problems with no mention of congestive heart failure, and instead notes multiple normal findings to include on stress tests.  At the Veterans October 2017 hearing before the undersigned, he testified that he did not have congestive heart failure.  The September 2016 DBQ also estimates METs at 1-3 based on an interview-based METs test, but does not explain why METs could not be determined based on an exercise stress test in light of the fact that the clinician specifically noted stress testing was performed.  Moreover, the September 2016 DBQ notes that the estimation in METs was due to multiple factors and it was not possible to estimate the percentage due solely to the heart condition.  However, there is no indication of what the other factors are or why an estimate cannot be provided.  It is noted that a claim for service connection for a collapsed right lung with chest tube replacement was previously denied by VA. 
The matter is REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to his heart disorder.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  
2. Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected ischemic heart disease.  The claims file should be reviewed and all appropriate testing should be performed.  If testing such as exercise stress testing cannot be performed, the examiner should explain why this is the case.  
3. After completing the requested actions, and any additional action deemed warranted, the record should be reviewed and the claim adjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

